Citation Nr: 1444608	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  13-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a neck disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back condition.

3.  Entitlement to service connection for a right leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran submitted a VA Form 9, substantive appeal, in June 2013.  On this form the Veteran requested that he be provided a BVA hearing at a local VA office.  He has not been provided such a hearing.  Furthermore, in August 2015 the Veteran again informed VA that he wanted a BVA hearing by live Video Conference.  This case must be remanded in order to satisfy the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



